Citation Nr: 0318561	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-03 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to restoration of a 100 percent evaluation for 
service-connected cancer of the prostate, to include the 
propriety of the reduction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty in the United States Air 
Force from November 1966 to November 1970, including service 
in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 2001 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which reduced the evaluation of 
the veteran's service-connected cancer of the prostate from 
100 percent to a 10 percent rating, effective December 1, 
2001.  The veteran filed a timely Notice of Disagreement, and 
has appeared and offered testimony in support of his claim at 
a personal hearing held in January 2001 before an RO Hearing 
Officer.  

During the pendency of this appeal, a Decision Review Officer 
issued a rating decision of February 23, 2002, which 
increased the evaluation of the claimant's service-connected 
cancer of the prostate to 40 percent, effective December 1, 
2001.  Applicable law mandates that when a veteran seeks an 
original or increased rating, it will generally be presumed 
that the maximum benefit allowed by law and regulation is 
sought, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
[citing AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
restoration of a 40 percent rating does not satisfy the 
appeal for restoration of the former 100 percent rating.  The 
veteran has not withdrawn his appeal as to the issue of 
restoration of his previous 100 percent rating evaluation for 
service-connected cancer of the prostate, and that claim 
remains before the Board for review.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by RO letter of 
May 10, 2002, which informed them of VA's duty to notify them 
of the information and evidence necessary to substantiate the 
claim and to assist them in obtaining all such evidence.  
That letter also informed the claimant and his representative 
which part of that evidence would be obtained by the RO and 
which part of that evidence would be obtained by the 
claimant, pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (requiring VA to notify the claimant of 
what evidence he or she was required to provide and what 
evidence the VA would attempt to obtain).  

The claimant and his representative were also provided a 
Supplemental Statement of the Case on October 18, 2002, which 
informed them of the issue on appeal, the evidence 
considered, the adjudicative actions taken, the pertinent law 
and regulations pertaining to rating evaluations, the 
applicable provisions of VA's Schedule for Rating 
Disabilities, the decision reached, and the reasons and bases 
for that decision.  That Supplemental Statement of the Case 
also notified the claimant and his representative of VA's 
duty to assist them by obtaining all evidence in the custody 
of military authorities or maintained by any other federal, 
State or local government agency, as well as any medical, 
employment, or other non-government records which are 
pertinent or specific to that claim; and which the claimant 
identified and provided record release authorizations 
permitting VA to obtain those records.  Further, that 
Supplemental Statement of the Case informed the claimant and 
his representative that should efforts to obtain records 
identified by the claimant prove unsuccessful for any reason 
which the claimant could remedy, the VA would notify the 
claimant and advise him that the ultimate responsibility for 
furnishing such evidence lay with the claimant.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issue on appeal have been fully 
met.  The RO has obtained the claimant's complete service 
medical records, as well as all private or VA medical 
evidence identified by the claimant, and he has been provided 
VA genitourinary examinations in January 1997, November 1997, 
and October 2000.  The claimant has further been afforded a 
personal hearing in January 2001 before an RO Hearing 
Officer, and he has declined a hearing before the Board.  
Neither the appellant nor his representative have argued a 
notice or duty to assist violation under the VCAA, and the 
Board finds that there is no question that the appellant and 
his representative were fully notified and aware of the type 
of evidence required to substantiate the claim.  In view of 
the extensive factual development in the case, as 
demonstrated by the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating this appeal.  For those reasons, 
further development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The reduction of the evaluation for the veteran's 
service-connected prostate cancer was accomplished in 
compliance with the requirements of procedural due process, 
and was proper. 

3.  The claimant's service-connected prostate cancer is 
currently manifested by a voiding dysfunction which requires 
absorbent materials, without objective clinical findings of 
urinary tract infections or hospitalizations, acute 
nephritis, dilations, catheterizations, dialysis or drainage 
procedures, residuals of genitourinary disease, testicular 
atrophy, or loss of sexual function.


CONCLUSION OF LAW

The reduction of the evaluation for the veteran's service-
connected prostate cancer was accomplished in compliance with 
the procedural requiremens and the 40 percent rating is 
proper; restoration of the 100 percent rating is not 
warranted.  38 U.S.C.A. § 1155; 38 C.F.R. 38 C.F.R. 
§§ 3.103(b)(2), 38 C.F.R. § 3.105(e), 3.344, 4.115a, 
Diagnostic Code 7528 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Evidence

As noted, the veteran served on active duty in the United 
States Air Force from November 1966 to November 1970, 
including service in the Republic of Vietnam.  

A rating decision of April 1997 granted service connection 
for prostate cancer, effective November 7, 1996, based upon 
the presumption of Agent Orange (AO) herbicide exposure while 
serving in the Republic of Vietnam.  That disability was 
rated as 100 percent disabling.  The claimant and his 
representative were notified of the action and of his right 
to appeal by RO letter of January 27, 1997, with an enclosed 
copy of the rating decision.  

That rating action was based upon medical evidence from Niles 
Urology Clinic and Lakeland Medical Center, dated from 
October 1995 to February 1996, and a report of VA 
genitourinary examination conducted in January 1997.  The 
private treatment records showed that prostate biopsies in 
January 1996 revealed infiltrative prostatic adenocarcinoma 
of the left lobe, Grade III, III/V, without neural invasion, 
while a bone scan was negative.  The VA examination report 
cited the claimant's statement that he had elected 
irradiation treatment with seed implant, and that he had no 
subjective complaints of urinary frequency, pyuria, or 
incontinence, and noted that the claimant had not responded 
to a request that his health care provider furnish a 
statement as to the specific dates and type of irradiation 
therapy.  

A rating decision of January 1998 proposed to reduce the 
evaluation for the veteran's service-connected cancer of the 
prostate from a 100 percent rating to a noncompensable 
rating.  The claimant and his representative were notified of 
that proposed action by RO letter of January 22, 1998, which 
informed him of his right to submit medical or other evidence 
to show why that reduction should not be accomplished, to 
request a personal hearing to present evidence or argument on 
any important part of his claim, and that he had 60 days from 
the date of that letter to submit additional evidence before 
the reduction in his evaluation would be implemented.  See 
38 C.F.R. § 3.103(b)(2) (2002).

The proposed reduction in the rating evaluation for the 
claimant's service-connected cancer of the prostate was based 
upon a November 1997 VA genitourinary examination which noted 
that the claimant denied any current lethargy, weakness, 
anorexia, weight loss or gain, as well as his denying any 
symptoms of incontinence, urgency, recurrent urinary tract 
infections, bladder stones, renal colic or acute nephritis, 
need for catheterization, drainage procedures, medications, 
and no invasive or noninvasive procedures apart from the 
original invasive biopsy.  The veteran was not participating 
in surgical therapy, chemotherapy or radiation, or any 
combination of those therapies but was involved in 
alternative therapy consisting of diet, minerals, 
antioxidants and high doses of vitamins.   

There was no loss of sexual function, and no systemic 
diseases affecting sexual function, vaginal penetration with 
ejaculation was possible, the veteran was not on dialysis, 
blood pressure was110/64, pulse rate was 82, and physical 
examination was otherwise negative.  Inspection of the penis, 
testicles, epididymus, prostate and seminal vesicles were all 
within normal limits.  The prostate examination revealed a +2 
prostate, while the digital examination did not reveal an 
area of nodularity or hardness, and there was no fixation of 
the prostate and seminal vesicles.  There were no residuals 
of malignancy, and the testes were of normal size and 
consistency.  The diagnosis was prostate cancer, with only 
the single biopsy procedure, while the veteran has declined 
conventional therapy, i.e., surgery, radiation therapy, 
chemotherapy, or a combination thereof.  Instead , the 
veteran had elected to have alternative therapy, i.e., diet, 
vitamins, and antioxidants.

In a January 1998 Statement in Support of Claim (VA Form 21-
4138) from the veteran, he stated that he would like to have 
a personnel hearing because he still has prostate cancer, 
citing treatment records at the VAMC, Battle Creek.  He 
indicated that he would obtain those records and submit them 
though his representative.  A personnel hearing was 
scheduled, and the claimant and his representative were 
notified by RO letter of the date, place and time of that 
scheduled hearing.  The claimant failed appear for the 
scheduled hearing. 

The claimant's failure to appear for the scheduled hearing 
deprived the RO of evidence which might have been material to 
the outcome of his claim.  A rating decision of April 1999 
reduced the evaluation for the veteran's service-connected 
cancer of the prostate from a 100 percent rating to a 
noncompensable rating.  The claimant and his representative 
were notified of that action by RO letter of May `17, 1999, 
which informed him of the action taken and of his right to 
appeal that decision.  

The veteran submitted a duplicate copy of the January 1996 
pathology report of prostate biopsies in January 1996 which 
revealed infiltrative prostatic adenocarcinoma of the left 
lobe, Grade III, III/V, without neural invasion, while a bone 
scan was negative.  He further underwent cryosurgery which 
disclosed a cancer in the lymph node, and a surgical 
prostatectomy was recommended, with radiation therapy another 
alternative.  

The veteran further submitted a medical reports from Block 
Medical Center, dated July 22, 1999, and July 29, 1999.  The 
first of those reports cited a biopsy report showing a 
hypoechogenic lesion involving the distal third of the left 
lobe at 40 degrees, 20 degrees, and 60 degrees, positive for 
left infiltrative prostatic adenocarcinoma.  The claimant 
asserted that his weight was stable at 175 pounds; and that 
he had lost 10 pounds in the past year.  A genital 
examination was deferred at the claimant's request.  The 
claimant was very reluctant to undergo any of the suggested 
treatment options, and elected to continue alternative 
therapy. 

The July 29, 1999, report noted that the claimant has a 
diagnosis of a hypoechogenic lesion involving the distal 
third of the left lobe at 40 degrees, 20 degrees, and 60 
degrees, positive for left infiltrative prostatic 
adenocarcinoma, grade III, Gleason score of 6, without 
neuroinvasion, confirmed by biopsy; that the claimant's 
muscle tone and mass appeared normal.  The claimant denied 
any pain; and was able to carry on all pre-disease 
performance without restriction.  He was currently working 
full time for the U.S. Department of Agriculture.  

As these findings were consistent with active malignancy, the 
claimant's 100 percent rating for cancer of the prostate was 
restored, effective November 7, 1996, the inception date of 
his award.  The claimant and his representative were notified 
of that action by RO letter of February 7, 2000, which 
informed him of the action taken and of his right to appeal 
that decision.  

A report of VA genitourinary examination, conducted in 
October 2000, showed that the veteran claimed lethargy and 
feels weak and tired, but gained six pounds in a year, and 
had a fair appetite.  He further related that he had loss 20 
pounds since he was diagnosed with prostate cancer in 1996.  
He also noted some hesitancy and dribbling of urine, 
occasional slowness of stream, some frequency, but no 
dysuria, and stated that he can hold urine good, but has 
occasional dribbling of urine requiring that he sometimes 
wear pads or use tissue paper to avoid wetness in his 
perianal area, as often as every other day or three times 
weekly.  The claimant related that he had undergone no 
surgery or radiation treatments.  He denied any urinary tract 
infections or hospitalizations, any acute nephritis, and was 
currently being treated with pills and diet by a physician in 
Evanston.  He further denied any dilitations, 
catheterizations, dialysis or drainage procedures, and 
related that he gets tired after working long hours, and 
tired and stiff after long sitting.  He denied any local or 
systemic diseases affecting sexual function, could perform 
vaginal penetration with ejaculation, but not very much.  
Physical examination was within normal limits except for some 
hardness in the left lower lobe of the prostate, while rectal 
examination disclosed no testicular fibula, no residuals of 
genitourinary disease, no evidence of testicular atrophy, and 
the testicles were normal in size and consistency, while the 
spermatic cord and scrotum were normal.  The pertinent 
diagnosis was history of prostate cancer, in remission.   

Based upon that examination report and other medical 
evidence, a rating decision of October 2000 proposed to 
reduce the evaluation for the veteran's service-connected 
cancer of the prostate from a 100 percent rating to a 10 
percent rating.  The claimant and his representative were 
notified of that proposed action by RO letter of November 8, 
2000, which informed him of his right to submit medical or 
other evidence to show why that reduction should not be 
accomplished, to request a personal hearing to present 
evidence or argument on any important part of his claim, and 
that he had 60 days from the date of that letter to submit 
additional evidence before the reduction in his evaluation 
would be implemented.  See 38 C.F.R. § 3.103(b)(2) (2002).

In a Report of Contact (VA Form 119), dated in December 2000, 
the claimant's representative requested a personal hearing at 
the RO before an RO Hearing Officer.  The veteran was 
notified of the date, time, and place of the scheduled 
hearing by RO letter of December 15, 2000.

A personal hearing was held at the RO in January 2001 before 
an RO Hearing Officer.  The claimant testified that he was 
currently being treated every six months for prostate cancer 
by Dr. V.K. at Block Medical Center in Evanston; that he has 
active cancer; that they evaluate his blood tests, physical 
examinations, and prostate, and give him medicine and a 
special diet with supplements and vitamins; and that he had, 
to date, been unable to obtain a report from Dr. K at Block 
Medical Center.  He further testified that he had been using 
tissues 3 or 4 times daily (rather than pads) because of ease 
of disposal; that he experiences increased dribbling; that he 
is not experiencing complete sexual dysfunction, but the 
frequency was decreasing.  A transcript of the testimony is 
of record.

Subsequent to that hearing, the claimant submitted a January 
2001 report from Dr. V.K. of Block Medical Center in 
Evanston.  That examination report confirmed that the 
claimant had been diagnosed with prostate cancer in 1996 that 
has been followed at the Block Medical Center since July 
1999.  His Gleason score was 6, adenocarcinoma grade 3/5 in 
two sections.  The claimant was noted to have initially 
refused any form of conventional treatment and continue to 
refuse any form of conventional treatment since that time, 
adopting a wait-and-see attitude, and has been very 
interested in doing nutritional changes, with dietary 
supplements, and is following a vegetarian diet, with low 
intake of fat and dairy products.  The claimant was also 
noted to have urinary problems and obstruction such as 
postmicturation dribbling, hesitancy, and increased 
frequency.  He has refused alpha-beta blockers or 5-alpha-
reductase inhibitors, and continues to have his PSA checked 
regularly at the VAMC.

In March 2001, the RO requested a review of the veteran's 
claims folder, including the reports from Block Medical 
Center and Dr. V.K., and a medical opinion, with supporting 
rationale, as to whether the claimant, as likely as not, 
continues to have prostate cancer.  In an April 2001 response 
from a staff physician at that facility, it was stated that 
the medical records reviewed showed that the veteran suffers 
from carcinoma of the prostate, which is in remission.  

A rating decision of September 2001 reduced the evaluation 
for the veteran's service-connected cancer of the prostate 
from a 100 percent rating to a 10 percent rating, effective 
December 1, 2001.  The claimant and his representative were 
notified of that action and of his right to appeal by RO 
letter of September 28, 2001, with a copy of the rating 
decision.  A Notice of Disagreement was timely filed on 
November 9, 2001.  In December 2001, the claimant elected to 
pursue his claim through the RO's Decision Review Officer.  

In a February 2002 decision by the RO Decision Review 
Officer, he restored a 40 percent evaluation for service-
connected prostate cancer, effective December 1, 2001, the 
date of reduction.  The claimant and his representative were 
notified of that action and of his right to appeal by RO 
letter of September 28, 2001, with a copy of the rating 
decision.  A Statement of the Case was provided the claimant 
and his representative in March 2002, and he perfected his 
appeal by the filing of his Substantive Appeal (VA Form 9) in 
May 2002.  In that document, he disagreed with the 40 percent 
evaluation, stating that his disability should be rated on 
therapeutic procedures and voiding dysfunction; that all his 
activities were affected; and that a higher rating was 
warranted for medical treatment and voiding dysfunction.  

VA outpatient records from the VAMC, Battle Creek, dated from 
May 2001 to January 2002, show that in May 2001, the claimant 
indicated that he had a prostate nodule, but was vague about 
whether such was a cancer.  He was noted to have been seen by 
a private urologist in 12, 2000, and is aware of prostate 
cancer and a high PSA, and was seen at the VAMC for follow-up 
of his cancer of the prostate.  
Examination revealed an enlarged prostate and elevated PSA of 
5.8.  There was no abdominal pain, no urinary symptoms, and 
no urinary tract infection.  In July and August 2001, the 
claimant reported no genitourinary complaints.  A depression 
screen in January 2002 was normal.  The claimant was shown to 
have no pain, normal blood pressure, and no genitourinary 
complaints.  

A Supplemental Statement of the Case was provided the 
claimant and his representative in October 2002.  


II.  Analysis

Propriety of Reduction

Claimants and their representatives are entitled to notice of 
any decision made by VA affecting the payment of benefits or 
the granting of relief.  Such notice shall clearly set forth 
the decision made, any applicable effective date, the 
reason(s) for the decision, the right to a hearing on any 
issue involved in the claim, the right of representation and 
the right, as well as the necessary procedures and time 
limits, to initiate an appeal of the decision.  38 C.F.R. 
§ 3.103(b)(1) (2002).  The record in this case shows that the 
RO complied with this requirement by it's letter of October 
27, 2001, directed to the claimant and his representative.

Governing law and regulations provide that, except as 
otherwise provided in paragraph (b)(3) of this section, no 
award of compensation shall be terminated, reduced or 
otherwise adversely affected unless the beneficiary has been 
notified of such adverse action and has been provided a 
period of 60 days in which to submit evidence for the purpose 
of showing that the adverse action should not be taken.  
38 C.F.R. § 3.103(b)(2).  The record shows that the 
requirements of 38 C.F.R. § 3.103(b)(2) were met by the RO 
letter of October 27, 2001, directed to the claimant and his 
representative.

Further,  38 C.F.R. § 3.105(e) provides that where the 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Unless otherwise provided in paragraph (h) of this 
section, if additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 
U.S.C.§ 5112(b)(6) (West 2000);  38 C.F.R. § 3.105(e) (2002).  
The Board finds that the exceptions set out in paragraph (h) 
(addressing reductions or discontinuances by reason of 
income, net worth, dependency, or marital or other status) of 
this section are inapplicable to the issues on appeal.

38 C.F.R. § 3.344 (2002), addressing stabilization of 
disability evaluations, provides that: 

(a) Rating agencies will handle cases affected by change 
of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and Department of Veterans Affairs 
regulations governing disability compensation and pension.  
It is essential that the entire record of examinations and 
the medical-industrial history be reviewed to ascertain 
whether the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  This 
applies to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of laboratory facilities and the cooperation of 
specialists in related lines.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  Ratings 
on account of diseases subject to temporary or episodic 
improvement, e.g., manic depressive or other psychotic 
reaction, epilepsy, psychoneurotic reaction, arteriosclerotic 
heart disease, bronchial asthma, gastric or duodenal ulcer, 
many skin diseases, etc., will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Ratings on account of 
diseases which become comparatively symptom free (findings 
absent) after prolonged rest, e.g. residuals of phlebitis, 
arteriosclerotic heart disease, etc., will not be reduced on 
examinations reflecting the results of bed rest.  Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  When syphilis of the central nervous 
system or alcoholic deterioration is diagnosed following a 
long prior history of psychosis, psychoneurosis, epilepsy, or 
the like, it is rarely possible to exclude persistence, in 
masked form, of the preceding innocently acquired 
manifestations.  Rating boards encountering a change of 
diagnosis will exercise caution in the determination as to 
whether a change in diagnosis represents no more than a 
progression of an earlier diagnosis, an error in prior 
diagnosis or possibly a disease entity independent of the 
service-connected disability.  When the new diagnosis 
reflects mental deficiency or personality disorder only, the 
possibility of only temporary remission of a super-imposed 
psychiatric disease will be borne in mind.

    (b) If doubt remains, after according due consideration 
to all the evidence developed by the several items discussed 
in paragraph (a) of this section, the rating agency will 
continue the rating in effect, citing the former diagnosis 
with the new diagnosis in parentheses, and following the 
appropriate code there will be added the reference "Rating 
continued pending reexamination ______ months from this date, 
Sec. 3.344."  The rating agency will determine on the basis 
of the facts in each individual case whether 18, 24 or 30 
months will be allowed to elapse before the reexamination 
will be made.

    (c) Disabilities which are likely to improve. The 
provisions of paragraphs (a) and (b) of this section apply to 
ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
which have not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.

The United States Court of Appeals for Veterans Claims 
Appeals (Court) has consistently ruled that VA is not free to 
ignore its own regulations.  Karnas v. Derwinski,  1 Vet. 
App. 308, 313 (1991).  

In this particular case, the 100 percent rating assigned for 
the claimant's cancer of the prostate has continued in effect 
from November 7, 1996, to December 1, 2001, a period in 
excess of 5 years, and the provisions of 38 C.F.R. § 3.344(a) 
and (b) (2002), addressing stabilization of disability 
evaluations, are applicable to this claim.  The record shows 
that the RO obtained a VA genitourinary examination in 
October 2000, prior to notifying the claimant and his 
representative of the proposal to reduce his 100 percent 
evaluation for service-connected cancer of the prostate to a 
10 percent rating.  The Board finds upon review that the VA 
genitourinary examination of October 2000 was at least as 
full and complete as that upon which his award of benefits 
and continuation of benefits was predicted.  Thereafter, the 
RO afforded the claimant a personal hearing before an RO 
Hearing Officer in January 2001; and obtained a medical 
opinion from a qualified physician at the VAMC, Battle Creek, 
on April 2001.  Neither the personal hearing before an RO 
hearing Officer in January 2001; or the medical opinion 
obtained from the physician at the VAMC, Battle Creek, on 
April 2001, meet the requirement that the rating agency not 
reduce ratings on account of diseases subject to temporary or 
episodic improvement on any one examination.  

The Board further notes, however, that ratings on account of 
diseases subject to temporary or episodic improvement, e.g., 
manic depressive or other psychotic reaction, epilepsy, 
psychoneurotic reaction, arteriosclerotic heart disease, 
bronchial asthma, gastric or duodenal ulcer, many skin 
diseases, etc., will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  The Board finds that the claimant's 
service-connected cancer of the prostate is not one of the 
enumerated diseases subject to temporary or episodic 
improvement, while further finding that all the evidence of 
record clearly warrants the conclusion that sustained 
improvement has been demonstrated, i.e., that the claimant's 
service-connected cancer of the prostate is currently in 
remission.  Accordingly, the Board finds that the RO has 
complied with the requirements of due process in reducing the 
evaluation of the claimant's service-connected cancer of the 
prostate.  

As the reduction in the evaluation of the veteran's service-
connected prostate cancer from 100 percent to 10 percent was 
accomplished in compliance with the requirements of 
procedural due process set out in  38 C.F.R. § 3.103(b)(2); 
38 C.F.R. § 3.105(e); and 38 C.F.R. § 3.344 (2002), those 
actions were proper.  

As previously noted, during the pendency of this appeal, a 
Decision Review Officer issued a rating decision of February 
23, 2002, which increased the evaluation of the claimant's 
service-connected cancer of the prostate to 40 percent, 
effective December 1, 2001.  Applicable law mandates that 
when a veteran seeks an original or increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999) [citing AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The restoration of a 40 percent rating does not satisfy the 
appeal for restoration of the former 100 percent rating.  The 
veteran has not withdrawn his appeal as to the issue of 
restoration of his previous 100 percent rating evaluation for 
service-connected cancer of the prostate, and that claim 
remains before the Board for review.  In fact, the claimant 
has contended that restoration of his 100 percent rating is 
warranted on the basis of his voiding dysfunction.  



Evaluation of Service-Connected Cancer of the Prostate

The criteria for evaluating cancer of the prostate are 
provided at 38 C.F.R. Part 4, § 4.115(b), Diagnostic Code 
7528 (2002) ( malignant neoplasms of the genitourinary 
system) which states that the evaluation of malignant 
neoplasms of the genitourinary system, following cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
§3.105(e) of this chapter.  If there has been no
local reoccurrence or metastasis, rate on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  

The record in this case shows that the claimant has never 
undergone surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure for his cancer of the prostate, 
electing to follow a diet, with minerals, antioxidants and 
high doses of vitamins.  Thus, the rating of 100 percent for 
cancer of the prostate could have been reduced at any time 
six months subsequent to his election not to undergo 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure for his cancer of the prostate upon the 
scheduling of a VA examination.  Medical evidence from Block 
Medical Center, dated in January 1996, showed that the 
claimant's service-connected prostate cancer was active, 
while competent medical evidence and opinion obtained in 
October 2000 and April 2001 show that the claimant's prostate 
cancer was in remission.  

The most recent VA genitourinary examination, conducted in 
October 2000, shows that the claimant's prostate cancer was 
manifested by some hesitancy and dribbling of urine, 
occasional slowness of stream, some frequency, but no 
dysuria, and he stated that he can hold urine good, but has 
occasional dribbling of urine requiring that he sometimes 
wear pads or use tissue paper to avoid wetness in his 
perianal area, as often as every other day or three times 
weekly.  The claimant related that he had undergone no 
surgery or radiation treatments.  He denied any urinary tract 
infections or hospitalizations, any acute nephritis, and was 
currently being treated with pills and diet by a physician in 
Evanston.  He further denied any dilitations, 
catheterizations, dialysis or drainage procedures, and 
related that he gets tired after working long hours, and 
tired and stiff after long sitting.  He denied any local or 
systemic diseases affecting sexual function, could perform 
vaginal penetration with ejaculation, but not very much.  
Physical examination was within normal limits except for some 
hardness in the left lower lobe of the prostate, while rectal 
examination disclosed no testicular fibula, no residuals of 
genitourinary disease, no evidence of testicular atrophy, and 
the testicles were normal in size and consistency, while the 
spermatic cord and scrotum were normal.  The pertinent 
diagnosis was history of prostate cancer, in remission.   

At his  personal hearing in January 2001 before an RO Hearing 
Officer, the claimant testified that he had been using 
tissues 3 or 4 times daily (rather than pads) because of ease 
of disposal; that he experiences increased dribbling; and 
that he is not experiencing complete sexual dysfunction, but 
the frequency was decreasing.  

A January 2001 report from Dr. V.K. of Block Medical Center 
in Evanston noted that the claimant had urinary problems and 
obstruction such as post-micturation dribbling, hesitancy, 
and increased frequency.  

Effective September 8, 1994, the criteria for rating 
genitourinary disorders were revised.  On and after that 
date, prostate gland injuries, infections, hypertrophy, 
postoperative residuals are to be rated on the basis of 
voiding dysfunction or urinary tract infection, whichever is 
predominant. 

Under 38 C.F.R. Part 4, § 4.115a (Ratings of the 
genitourinary system), diseases of the genitourinary system 
generally result in disabilities related to renal or voiding 
dysfunctions, infections, or a combination of these.  The 
following section provides descriptions of  various levels of 
disability in each of these symptom areas.  Where diagnostic 
codes refer the decisionmaker to these specific areas of 
dysfunction, only the predominant area of dysfunction shall 
be considered for rating purposes.  Since the areas of 
dysfunction described below do not cover all symptoms 
resulting from genitourinary diseases, specific diagnoses may 
include a description of symptoms assigned to  that 
diagnosis.

Voiding dysfunction will be rated on the basis of particular 
conditions such as urine leakage, frequency, or obstructed 
voiding  

Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence will be rated as 
60 percent disabling when requiring the use of an appliance 
or the wearing of absorbent materials which must be changed 
more than 4 times per day; as 40 percent disabling when 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day; as 20 percent disabling when 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day.  

Urinary frequency will be rated as 40 percent disabling with 
a daytime voiding interval less than one hour, or; awakening 
to void five or more times per night; as 20 percent disabling 
with a daytime voiding interval between one and two hours, 
or; awakening to void three to four times per night; and as 
10 percent disabling with a  daytime voiding interval between 
two and three hours, or awakening to void two times per 
night.

Obstructed voiding will be rated as 30 percent disabling 
where there is urinary retention requiring intermittent or 
continuous catheterization; and as 10 percent disabling where 
there is marked obstructive symptomatology (hesitancy, slow 
or weak stream, decreased force of stream) with any one or 
combination of the following: 

1. Post void residuals greater than 150 cc. 
2. Uroflowmetry; markedly diminished peak flow rate 
(less  than 10 cc/sec). 
3. Recurrent urinary tract infections secondary to 
obstruction. 
     4.  Stricture disease requiring periodic dilatation 
every 2 10 to 3 months 

Obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year will be rated as 
10 percent disabling.

Urinary tract infection:  Where there is poor renal function, 
such will be rated as renal dysfunction.  
Recurrent symptomatic infection will be rated as 30 percent 
disabling when requiring drainage/frequent hospitalization 
(greater than two times/year), and/or   requiring continuous 
intensive management.
Where long-term drug therapy id required, with 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management, a 10 percent rating will be 
assigned.... 

In the instant appeal, the claimant has been assigned a 40 
percent evaluation for his service-connected cancer of the 
prostate based upon voiding dysfunction manifested by 
occasional dribbling of urine requiring that he sometimes 
wear pads or use tissue paper as often as every other day or 
three times weekly to avoid wetness in his perianal area.  
The claimant denied any urinary tract infections or 
hospitalizations, any acute nephritits, any dilitations, 
catheterizations, dialysis or drainage procedures; denied any 
local or systemic diseases affecting sexual function, and 
could perform vaginal penetration with ejaculation, and 
examination disclosed no residuals of genitourinary disease, 
no evidence of testicular atrophy, and the testicles were 
normal in size and consistency, while the spermatic cord and 
scrotum were normal.  The pertinent diagnosis was history of 
prostate cancer, in remission.   

At his  personal hearing in January 2001 before an RO Hearing 
Officer, the claimant testified that he had been using 
tissues 3 or 4 times daily (rather than pads) because of ease 
of disposal; that he experiences increased dribbling; and 
that he is not experiencing complete sexual dysfunction.  A 
January 2001 report from Dr. V.K. of Block Medical Center in 
Evanston noted that the claimant had urinary problems and 
obstruction such as post-micturation dribbling, hesitancy, 
and increased frequency.  

The Board finds that the claimant's service-connected cancer 
of the prostate is manifested by a voiding dysfunction with 
dribbling which requires the wearing of absorbent materials 
which must be changed 2 to 4 times per day.  The record fails 
to demonstrate any urinary tract infections or 
hospitalizations, any acute nephritits, any dilitations, 
catheterizations, dialysis or drainage procedures; any local 
or systemic diseases affecting sexual function, or inability 
to perform vaginal penetration with ejaculation, and 
examination disclosed no residuals of genitourinary disease, 
no evidence of testicular atrophy, and the testicles were 
normal in size and consistency, while the spermatic cord and 
scrotum were normal.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a rating in excess of the 
currently assigned 40 percent evaluation for service-
connected cancer of the prostate is not warranted.  
Accordingly, the claim for a rating in excess of 40 percent 
for that disability is not warranted, and must be denied.  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The reduction in the evaluation of the claimant's service-
connected cancer of the prostate was accomplished in 
compliance with governing law and regulations; the 40 percent 
rating is proper; and restoration of the 100 percent rating 
is denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

